Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J), rendered May 19, 2009, convicting him of criminal possession of a weapon in the third degree and reckless driving, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of criminal possession of a weapon in the third degree and reckless driving (see People v Verez, 83 NY2d 921, 924 [1994]; Matter of Tamara E., 19 AD3d 489, 490 [2005]; People v O’Brien, 212 AD2d 741, 742 [1995]; People v Scott, 199 AD2d 436 [1993]; People v Hines, 173 AD2d 730, 730-731 [1991]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Skelos, J.P., Belen, Lott and Cohen, JJ., concur.